Exhibit 99(b) Revised Segment Results, with Annual Results for the Three Years Ended December 31, 2007, and Quarterly Results for the Six Quarters Ended June 30, 2008 (Pages 1-8) Exhibit 99(b) Revised Segment Results, with Annual Results for the Three Years Ended December 31, 2007, and Quarterly Results for the Six Quarters Ended June 30, 2008 (Pages 1-8) GENERAL ELECTRIC CAPITAL SERVICES, INC. Segment Operations Revenues and segment profit of our operating segments are shown below. As described in our Form 8-K filed July 25, 2008, the General Electric Company (GE), our parent, reorganized its businesses effective July 25, 2008. GE believes that this new organizational structure simplifies the company and aligns businesses for growth and efficiency. GE’s five operating segments as of July 25, 2008, were as follows: · GE Technology Infrastructure – the combination of GE’s previous Healthcare segment, the Aviation and Transportation businesses of our previous GE Infrastructure segment and the Enterprise Solutions business of GE’s previous Industrial Products segment · GE Energy Infrastructure – the combination of GE’s Energy (including GE’s motors business which was previously reported in GE’s Industrial Products segment), Oil & Gas and Water & Process Technologies businesses of our previous GE Infrastructure segment · GE Capital Finance – the combination of our previous GE Commercial Finance and GE Money segments and the Aviation Financial Services, Transportation Finance and Energy Financial Services businesses of our previous GE Infrastructure segment · GE NBC Universal – unchanged · GE Consumer & Industrial – the GE Consumer & Industrial business (excluding the motors business) of GE’s previous Industrial Products segment As a result of our parent’s reorganization, our chief executive officer also reorganized our businesses into five operating segments based upon how our management allocates resources and assesses performance as follows: · Commercial Lending and Leasing (CLL) – our previous GE Commercial Finance segment less our Real Estate business · Real Estate – unchanged, previously reported in our GE Commercial Finance segment · GE Money – unchanged · GECAS – the combination of Aviation Financial Services and Transportation Finance, previously reported in our GE Infrastructure segment · Energy Financial Services – previously reported in our GE Infrastructure segment (1) Segment profit is determined based on internal performance measures used by the Chairman to assess the performance of each business in a given period. In connection with that assessment, the Chairman may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations and accounting changes. Segment profit includes interest and other financial charges and income taxes, which we sometimes refer to as “net earnings”. All periods presented have been reclassified to conform to the changes in our organization effective July25,2008, and the effects of reporting our Japanese mortgage and card businesses as discontinued operations. In addition to providing information on segments in their entirety, we have also provided supplemental information for the Capital Solutions business within the CLL segment for greater clarity. Consolidated For the years ended December 31 (In millions) 2007 2006 2005 Revenues CLL $ 27,267 $ 25,833 $ 23,781 Real Estate 7,021 5,020 3,492 GE Money 24,769 19,508 16,754 GECAS 4,839 4,353 3,695 Energy Financial Services 2,405 1,664 1,349 Total segment revenues 66,301 56,378 49,071 GECS corporate items and eliminations 5,635 4,973 5,818 Total revenues in GECS $ 71,936 $ 61,351 $ 54,889 Segment profit CLL $ 3,801 $ 3,503 $ 3,252 Real Estate 2,285 1,841 1,282 GE Money 4,269 3,231 2,452 GECAS 1,211 1,174 829 Energy Financial Services 677 648 599 Total segment profit 12,243 10,397 8,414 GECS corporate items and eliminations 174 (178 ) 515 Earnings in GECS from continuing operations 12,417 10,219 8,929 Earnings (loss) in GECS from discontinued operations, net of taxes (2,116 ) 439 (1,352 ) Total net earnings in GECS $ 10,301 $ 10,658 $ 7,577 (2) 2008 (in millions) First quarter Second quarter Six months Revenues CLL $ 6,683 $ 7,295 $ 13,978 Real Estate 1,883 1,964 3,847 GE Money 6,363 6,578 12,941 GECAS 1,270 1,155 2,425 Energy Financial Services 770 989 1,759 Total segment revenues 16,969 17,981 34,950 GECS corporate items and eliminations 1,069 1,051 2,120 Total revenues in GECS $ 18,038 $ 19,032 $ 37,070 Segment profit CLL $ 694 $ 917 $ 1,611 Real Estate 476 484 960 GE Money 985 1,056 2,041 GECAS 391 279 670 Energy Financial Services 133 167 300 Total segment profit 2,679 2,903 5,582 GECS corporate items and eliminations (223 ) (129 ) (352 ) Earnings in GECS from continuing operations 2,456 2,774 5,230 Loss in GECS from discontinued operations, net of taxes (61 ) (337 ) (398 ) Total net earnings in GECS $ 2,395 $ 2,437 $ 4,832 CLL 2008 (In millions) First quarter Second quarter Six months Revenues $ 6,683 $ 7,295 $ 13,978 Segment profit $ 694 $ 917 $ 1,611 Quarters ended (In millions) First quarter Second quarter Total assets $ 248,867 $ 246,416 (3) 2008 (In millions) First quarter Second quarter Six months Revenues Capital Solutions $ 3,634 $ 3,821 $ 7,455 Segment profit Capital Solutions $ 400 $ 503 $ 903 Quarters ended (In millions) First quarter Second quarter Total assets Capital Solutions $ 129,405 $ 124,040 Real Estate 2008 (In millions) First quarter Second quarter Six months Revenues $ 1,883 $ 1,964 $ 3,847 Segment profit $ 476 $ 484 $ 960 Quarters ended (In millions) First quarter Second quarter Total assets $ 86,605 $ 90,611 GE Money 2008 (In millions) First quarter Second quarter Six months Revenues $ 6,363 $ 6,578 $ 12,941 Segment profit $ 985 $ 1,056 $ 2,041 Quarters ended (In millions) First quarter Second quarter Total assets $ 216,245 $ 221,242 (4) GECAS 2008 (In millions) First quarter Second quarter Six months Revenues $ 1,270 $ 1,155 $ 2,425 Segment profit $ 391 $ 279 $ 670 Quarters ended (In millions) First quarter Second quarter Total assets $ 47,484 $ 48,383 Energy Financial Services 2008 (In millions) First quarter Second quarter Six months Revenues $ 770 $ 989 $ 1,759 Segment profit $ 133 $ 167 $ 300 Quarters ended (In millions) First quarter Second quarter Total assets $ 20,837 $ 21,580 (5) Consolidated 2007 (In millions) First quarter Second quarter Third quarter Fourth quarter Total year Revenues CLL $ 6,416 $ 6,581 $ 6,862 $ 7,408 $ 27,267 Real Estate 1,615 1,557 1,937 1,912 7,021 GE Money 5,882 6,211 6,153 6,523 24,769 GECAS 1,316 1,149 1,195 1,179 4,839 Energy Financial Services 324 417 832 832 2,405 Total segment revenues 15,553 15,915 16,979 17,854 66,301 GECS corporate items and eliminations 1,856 1,255 1,087 1,437 5,635 Total revenues in GECS $ 17,409 $ 17,170 $ 18,066 $ 19,291 $ 71,936 Segment profit CLL $ 888 $ 840 $ 905 $ 1,168 $ 3,801 Real Estate 564 476 640 605 2,285 GE Money 1,206 1,153 947 963 4,269 GECAS 405 281 274 251 1,211 Energy Financial Services 89 157 255 176 677 Total segment profit 3,152 2,907 3,021 3,163 12,243 GECS corporate items and eliminations 255 (491 ) 198 212 174 Earnings in GECS from continuing operations 3,407 2,416 3,219 3,375 12,417 Loss in GECS from discontinued operations, net of taxes (384 ) (250 ) (1,352 ) (130 ) (2,116 ) Total net earnings in GECS $ 3,023 $ 2,166 $ 1,867 $ 3,245 $ 10,301 CLL 2007 (In millions) First quarter Second quarter Third quarter Fourth quarter Total year Revenues $ 6,416 $ 6,581 $ 6,862 $ 7,408 $ 27,267 Segment profit $ 888 $ 840 $ 905 $ 1,168 $ 3,801 Quarters ended (In millions) First quarter Second quarter Third quarter Fourth quarter Total assets $ 204,052 $ 214,231 $ 220,391 $ 229,608 (6) 2007 (In millions) First quarter Second quarter Third quarter Fourth quarter Total year Revenues Capital Solutions $ 3,363 $ 3,465 $ 3,543 $ 3,983 $ 14,354 Segment profit Capital Solutions $ 395 $ 463 $ 444 $ 587 $ 1,889 Quarters ended (In millions) First quarter Second quarter Third quarter Fourth quarter Total assets Capital Solutions $ 108,768 $ 115,167 $ 118,861 $ 122,527 Real Estate 2007 (In millions) First quarter Second quarter Third quarter Fourth quarter Total year Revenues $ 1,615 $ 1,557 $ 1,937 $ 1,912 $ 7,021 Segment profit $ 564 $ 476 $ 640 $ 605 $ 2,285 Quarters ended (In millions) First quarter Second quarter Third quarter Fourth quarter Total assets $ 59,405 $ 62,057 $ 72,197 $ 79,285 GE Money 2007 (In millions) First quarter Second quarter Third quarter Fourth quarter Total year Revenues $ 5,882 $ 6,211 $ 6,153 $ 6,523 $ 24,769 Segment profit $ 1,206 $ 1,153 $ 947 $ 963 $ 4,269 Quarters ended (In millions) First quarter Second quarter Third quarter Fourth quarter Total assets $ 178,004 $ 189,262 $ 196,840 $ 209,178 (7) GECAS 2007 (In millions) First quarter Second quarter Third quarter Fourth quarter Total year Revenues $ 1,316 $ 1,149 $ 1,195 $ 1,179 $ 4,839 Segment profit $ 405 $ 281 $ 274 $ 251 $ 1,211 Quarters ended (In millions) First quarter Second quarter Third quarter Fourth quarter Total assets $ 45,586 $ 45,936 $ 47,038 $ 47,189 Energy
